DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeke Yazdandoost et al. (2019/0310724; hereinafter Yeke).

Regarding claim 8, Yeke discloses a display device [0001], comprising: 
a panel (Comprising 304 of Figure 3) including a pixel array having a plurality of pixels (Comprising P.sub.1, P.sub.2); 

the pixels (Comprising P.sub.1, P.sub.2) are disposed with a greater density in a first portion of the sensor area at an outer periphery (e.g. first/last two pixel rows of Figure 4A) of the sensor area than in a second portion of the sensor area at a center (e.g. fifth pixel row) of the sensor area ([0111]: Pixel density positioned above optical imaging array and aperture lower than pixel density not positioned above the aperture).

Regarding claim 9, Yeke discloses the display device of claim 8.  Yeke discloses the device further comprising: a rear case (Comprising 220 of Figure 2A1), the sensor (Comprising 2162) located between the rear case (220) and the panel (Comprising 2043).

Regarding claim 10, Yeke discloses the display device of claim 8.  Yeke discloses the device wherein the sensor includes at least one of an infrared sensor or an illumination sensor [0135].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeke in view of Cho et al. (2018/0165533; hereinafter Cho).

Regarding claim 11, Yeke discloses the display device of claim 8.  
Yeke does not explicitly discloses the device further comprising: a panel driver configured to drive the panel; and a timing controller configured to control the panel driver, wherein the timing controller is configured to correct a luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the outer periphery toward the center of the sensor area.
In the same field of endeavor, Cho discloses a device with biometric sensor [0002] and processor (430 of Figure 4) controlling the display driver (450) coupled to and controlling the display (440; [0100]), with the display driver accordingly correcting for luminance 
Yeke teaches a pixel region having low density (Figure 3: Corresponding to g.sub.i) in the area (308) of the sensor (306), a high density outside of said area [0111], and a transition region between the regions of low and high density [0117].  It is argued that a central region (e.g. 412 of Figure 4B) having largest number of sub/pixels omitted [0075], by generating a greatest luminance deviation, will necessitate a largest luminance compensation. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Yeke to be modified with the device further comprising: a panel driver configured to drive the panel; and a timing controller configured to control the panel driver, wherein the timing controller is configured to correct a luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the outer periphery toward the center of the sensor area in view of the teaching of Cho to preserve larger sizing of the display screen.


Cho in view of Yeke.

Regarding claim 1, Cho discloses a full-screen display device ([0105]: Forming sensor in display/screen region), comprising: 
a panel (262 of Figure 2; Comprising L1, L2 of Figure 10) including a pixel array in which a plurality of pixels is arranged [0122]; and 
a sensor (240 of Figure 2; 1020 of Figure 10) overlapping the pixel array (Within L1, L2, comprising 1001 and 1002; [0139]) and mounted on the panel (Comprising L1, L2), wherein 
the pixel array includes a sensor area overlapping the sensor (Example of 531 in Figure 5, formed in first region of pixels [0010], as 1020 under L1 and L2 in Figure 10), and wherein 
the pixels are arranged in the sensor area of the pixel array (701 in Figure 7A) such that a number of the pixels decreases ([0125]: Spacing distance d1 defining intervals between 701 being larger than spacing distance d2 defining intervals between 702, indicating smaller number of 701 occupying comparably sized area), and 
an area of transparent areas, in which the pixels are removed, increases ([0125]: Larger distance d1 – than d2 – defining larger area between 701, by which higher transmittance is produced).
Cho does not provide an outright statement of the device wherein the number of the pixels gradually decreases from an outer periphery toward a center of the sensor area an area of transparent areas, in which the pixels are removed, gradually increases.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for device of Cho to be modified wherein the number of the pixels gradually decreases from an outer periphery toward a center of the sensor area, an area of transparent areas, in which the pixels are removed, gradually increases in view of the teaching of Yeke to improve through-display imaging without losing display contrast.


Cho in view of Yeke as applied to claim 1 above, and further in view of Chung et al. (2008/0068324; hereinafter Chung; this combination of references hereinafter referred to as CYC).

Regarding claim 2, Cho in view of Yeke discloses the full-screen display device of claim 1.  
Cho does not explicitly disclose the device wherein a plurality of gradation pixel patterns in which the number of the pixels gradually decreases in units of masks corresponding in number to the number of the pixels is arranged in the sensor area of the pixel array from the outer periphery toward the center thereof.
In the same field of endeavor, Chung generates compensation data [0003] for each among defect pixels (10 of Figure 10) using a dither pattern (Pw of Figure 15B) to increase brightness by a factor of             
                ±
                 
                k
                ×
                ∆
                L
                m
            
         [0103], the aforementioned dither pattern considered analogous to the claimed mask(s).  This is a measure of optimizing data in the generation of compensation values [0003], wherein Chung’s defect pixels are treated similarly to Cho’s deleted pixels [0132] and Yeke’s omitted pixels [0075].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein a plurality of gradation pixel patterns in which the number of the pixels gradually decreases in units of masks corresponding in number to the number of the pixels is arranged in the sensor area of the pixel array from the outer periphery toward the center thereof in view of the teaching of Chung as a measure of optimizing data when producing compensation values.


Cho does not make an outright statement of the device being provided wherein corrected luminance of image data increases from the outer periphery toward the center of the sensor area.
However, Yeke’s through display imaging [0001] establishes pixel regions having low density (Figure 3: Corresponding to g.sub.i) in the area (308) of the sensor (306), a high density outside of said area [0111], and a transition region between the regions of low and high density [0117].  The high density and transition regions are interpreted to occupy a region at an outer periphery, relative to the region of low density.  This is a measure taken to promote through-display imaging [0001] without an unfavorable loss of contrast [0002].
Cho’s pixel deletion in the area of the sensor [0132] produces the difference in gradation and luminance (of pixels in the area of the sensor, relative to pixels not in the area) that must be corrected for in image data ([0163], [0164]).  
Broadest reasonable interpretation of one having ordinary skill in the art would discern the following teaching to naturally extend from the at least the above passages of the cited prior art: the magnitude of Cho’s luminance deviation and corresponding compensation, would be greatest in Yeke’s most sparsely distributed collection of pixels located central to an underlying sensor.


Regarding claim 4, CYC discloses the full-screen display device of claim 3.  Cho discloses the device wherein the timing controller: calculates a luminance reduction amount ([0163]: Luminance deviation) of each of the plurality of gradation pixel patterns ([0163]: Pixels’ corresponding gradation) in the sensor area (First region [0121] in Figure 7A corresponding to display region of the sensor [0115]), and boosts and compensates for the luminance of the image of the pixels [0120] belonging to each gradation pixel pattern ([0163]: Pixels’ corresponding gradation) based on the calculated luminance reduction amount ([0164]: Weighting of data commensurate with luminance deviation).
Cho does not describe the device wherein luminance reduction amount is calculated in units of masks.
However, Chung’s compensation data [0003] for defect pixels (10 of Figure 10) with a dither pattern (Pw of Figure 15B) increases brightness by a factor of             
                ±
                 
                k
                ×
                ∆
                L
                m
            
         [0103].  The three examples in Figure 15B show said factor being multiplied by one, two or three, in keeping with the dither pattern’s indicated number of pixels to be compensated.  This indicated number of pixels is considered akin to the claimed units of the mask.  This is a measure of optimizing data in the generation of compensation values [0003]


Regarding claim 5, CYC discloses the full-screen display device of claim 2.  
Cho does not provide an outright statement of the device being provided wherein an order of the transparent areas in each of the plurality of gradation pixel patterns in which the number of the pixels gradually decreases is determined according to a mask pattern.
However, Chung’s compensation data [0003] is administered to pixel locations specified within the dither pattern [0103].  Defect pixels (e.g. 10 of Figure 10) necessitating brightness correction [0045] are treated comparable to Cho’s luminance deviation resulting from a difference in structure among pixel regions [0163], with structural differences taking the form of pixels having been deleted [0132].  This is a measure of optimizing data in the generation of compensation values [0003]. 
Broadest reasonable interpretation of one having ordinary skill in the art would discern the following teaching to naturally extend from the at least the above passages of the cited prior art: location – and thus order – of deleted pixel wherein luminance deviation requires compensation, as taught by Cho, would be specified in the dither pattern taught by Chung.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein an order of the transparent areas in each of the plurality of gradation pixel patterns in which the number of the pixels 

Regarding claim 6, CYC discloses the full-screen display device of claim 2.  
Cho does not make an outright statement of the device being provided wherein a size of a mask corresponding to each gradation pixel pattern is determined according to a total number of gradation steps in which the number of the pixels gradually decreases from the outer periphery toward the center of the sensor area.
However, Chung’s compensation data [0003] applied to defect pixels (e.g. 10 of Figure 10) takes the form of dither pattern(s) (Figure 15C) comprising a number “...J...” of sub-dither patterns determined by the number of distinct compensation values applied to the pattern of pixels [0112].  This is a measure of optimizing data in the generation of compensation values [0003].
Per Yeke’s central location of low pixel density (Figure 3: Corresponding to g.sub.i) in the area (308) of the sensor (306), it is argued that the size of the dithering pattern generating corresponding luminance compensation, is governed by Yeke’s pixel omission, greatest in a central location over the sensor.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein a size of a mask corresponding to each gradation pixel pattern is determined according to a total number of gradation steps in which the number of the pixels gradually decreases from the outer periphery toward the center of the sensor area in view of the teaching of Chung to optimize data while generating compensation values.

Regarding claim 7, CYC discloses the full-screen display device of claim 6.  Cho discloses the device wherein the transparent areas are sequentially arranged at odd-numbered pixel positions and the transparent areas are sequentially arranged at even-numbered pixel positions, in the plurality of gradation pixel patterns (Figure 7A: Along direction indicated with 711, at least one row of pixels in 7B is omitted; the remaining transmitting space [0125] between pixels 701, corresponds to even and odd pixel positions comparable to those present only in Figure 7B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Similarly shown, but unnumbered in Figure 3.
        2 See above footnote.
        3 Analogous to 304 in Figure 3.